Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Valley National Bancorp: We consent to the use of our reports dated February28, 2013, with respect to the consolidated statements of financial condition of Valley National Bancorp and subsidiaries (the Company) as of December31, 2012 and 2011, and the related consolidated statements of income, comprehensive income, changes in shareholders’ equity, and cash flows for each of the years in the three-year period ended December31, 2012 and the effectiveness of internal control over financial reporting as of December31, 2012, incorporated herein by reference and to the reference to our firm under the heading “Experts” in the prospectus. /s/ KPMG LLP Short Hills,New Jersey June 25, 2013
